NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3661-19
STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JAMAL SPEIGHTS,

     Defendant-Appellant.
________________________

                   Submitted May 5, 2021 – Decided June 11, 2021

                   Before Judges Whipple and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 14-01-0046.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Frank M. Gennaro, Designated Counsel, on
                   the brief).

                   Lyndsay V. Ruotolo, Acting Union County Prosecutor,
                   attorney for respondent (Albert Cernadas, Jr., Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   on the brief).

PER CURIAM
      Defendant Jamal Speights appeals Judge Regina Caulfield's February 21,

2020 denial of his petition for post-conviction relief (PCR) following an

evidentiary hearing on the limited issue of whether his defense counsel was

ineffective for failing to apprise defendant of the consequences of waiving his

right to testify at trial. The judge also denied defendant's PCR petition asserting

other claims of ineffective assistance of trial and appellate counsel on November

8, 2019, without conducting an evidentiary hearing. We affirm.

                                        I.

      In January 2014, defendant was charged with two counts of second-degree

robbery, N.J.S.A. 2C:15-1 (counts one and two); and fourth-degree possession

of a prescription legend drug without a prescription, N.J.S.A. 2C:35-10.5(e)(2)

(count three). He was tried before a jury and convicted on one count of second-

degree robbery and acquitted on the fourth-degree unlawful possession of

prescription medication. On March 6, 2015, defendant was sentenced to eight

years' imprisonment subject to the No Early Release Act (NERA), N.J.S.A.

2C:43-7.2. We affirmed defendant's conviction and sentence on direct appeal,

State v. Jamal Speights, No. A-4328-14 (App. Div. Jan. 30, 2018), and the

Supreme Court denied his petition for certification, 234 N.J. 12 (2018).




                                        2                                    A-3661-19
      The details underlying the conviction are set forth in our prior opinion and

need not be repeated here. See State v. Jamal Speights, No. A-4328-14 (slip op.

at 2-6). Pertinent to this appeal, the record shows that on July 27, 2013, at 1:30

a.m., Plainfield police officers Hans Noriega and Charles Martina were on patrol

in a marked car on Park Avenue heading toward Seventh Street. Officer Noriega

saw a man "on his knees . . . getting assaulted by [a man] . . . throwing punches

downward."     The officer also observed defendant "going into the victim's

pockets," and "yelled out of [his police car] window, 'stop police.'" Noriega

later identified the perpetrator as defendant. Before defendant started to run

from the scene, Noriega saw defendant "drop[] what appeared to be a pill bottle"

that was an "orange bottle with [a] white cap."

      Noriega and Martina pursued defendant in their patrol car until reaching

him. When Noriega stepped out to apprehend defendant, he again fled. Noriega

chased defendant on foot while calling for him to stop. Ultimately, the pursuit

ended when defendant reached a dumpster. Noriega told defendant to show his

hands because the officer observed defendant holding an object. After throwing

"a couple of punches" towards defendant to gain compliance, and handcuffing

him, Noriega observed a black, foldable wallet that had a sticker of the Virgin

of Guadalupe, two $100 bills, three $20 bills, a $5 bill, and "maybe a couple of


                                        3                                   A-3661-19
singles," drop out of defendant's hand. As a result of a search incident to the

arrest, Noriega also uncovered a "black flip phone."

      The police transported the victim to the police station.            Noriega

interviewed the victim, who described the incident as a robbery, and detailed the

contents of his wallet, including the religious sticker.      At trial, on cross-

examination, Noriega testified he wrote in his report that the victim told him

"five [b]lack males started to attack him." The police returned the wallet,

currency, and cellular phone to the victim, which had been seized from

defendant. Noriega also testified he was unaware of guidelines established by

the Attorney General that required police officers to retain evidence seized from

a suspect related to the commission of a crime.

      Defendant called Plainfield Police Aide Devon Irving as his sole witness

at trial. In response to a question posed by defense counsel, Irving testified that

police records showed defendant had an open warrant for his arrest at the time

he was transported to the police station to be processed for this offense.

      Defendant filed a timely pro se PCR petition on August 15, 2018, asserting

his trial counsel was ineffective for failing to: (1) seek a spoliation jury

instruction based on the State's failure to preserve material evidence—the

victim's wallet and cellular phone—and not seeking an adverse inference jury


                                        4                                    A-3661-19
charge; (2) request a more complete voir dire of juror number five, who appeared

to be asleep during summations; and (3) allow defendant to testify at trial

because he wished to do so. In addition, defendant contended his appellate

counsel was ineffective for failing to raise these issues on direct appeal.

      The judge appointed PCR counsel to represent defendant in the

prosecution of his PCR petition. In his certification filed in support of his PCR

petition, defendant stated that his trial counsel told him "not to testify because

the [c]ourt would not allow [him] to testify about the beating [he] received from

the police officers" at the time of his arrest. Defendant certified he wanted to

"testify at trial" and "profess [his] innocence" because he "had nothing to do

with the robbery." Admittedly, defendant represented that "[t]he only reason

[he] ran away when [he] saw the police was because [he] had an open warrant."

      Defendant also claimed his trial attorney never discussed testimony that

"might have been elicited during the trial" if he chose to take the witness stand

or "the generalities regarding giving trial testimony." Accordingly, defendant

avers he was "wrongly deprived [of his] constitutional right to testify on [his]

own behalf."

      On July 26, 2019, the PCR judge conducted oral argument on defendant's

PCR petition and reserved decision. On November 8, 2019, Judge Caulfield


                                        5                                     A-3661-19
issued a comprehensive thirty-page written decision denying defendant's PCR

petition insofar as it alleged trial counsel was ineffective for failing to preserve

the victim's wallet and cellular phone and for not requesting an adverse inference

jury charge; and alleged failure to specifically inquire whether juror number five

was attentive during summations.

      As to the failure to preserve evidence claim, the judge found defense

counsel was not deficient in her handling of the property returned to the victim

and "repeatedly brought [up] the fact that the police failed to preserve such

evidence to the jury's attention," including in her summation.          The judge

highlighted that defense counsel cross-examined Officers Noriega and Martina

regarding their failure to preserve evidence as required by the Attorney General

guidelines.

      The judge also determined that defendant "was not entitled to an adverse

inference jury instruction, as no constitutional violation occurred."          Law

enforcement gave the property back to the victim after returning to the police

station and after it was inventoried, and a property receipt was created. As

explained by the judge, "[t]he record is devoid of any evidence of bad faith or

connivance on the part of the police in losing or destroying the wallet and

cell[ular] phone."


                                         6                                    A-3661-19
      Officer Noriega was a police officer for only "about a year" at the time of

defendant's arrest and testified "he was unaware of the Attorney General

[g]uideline barring return of such property at the time." The judge found no due

process violation or prejudice was shown by the loss of this evidence and

explained that "defendant seemed to benefit more from the unavailability of the

evidence" because defense counsel attacked "the officers' credibility" and

effectively argued the State failed to meet its burden.

      Regarding juror number five, Judge Caulfield, who was also the trial

judge, conducted a voir dire of the juror as follows:

                   I think what I'm going to do, because I have to
            make sure he heard the instructions—not that I don't
            think the summations are important—but I did notice it
            a number of times and I have to tell you it looked. . . .
            to me like he was drunk when he was standing. . . . So
            what I'm going to do is I'm going to excuse all the
            jurors, have the door closed, and then I'm going to call
            him out separately. Then I'm going to ask him about
            what we observed, because I have to make sure we
            follow the instructions.

      The following colloquy ensued:

            THE COURT:               Sir, just take a seat right on the
                                     end.

            JUROR NO. [FIVE]:        Okay.

            THE COURT:               And I didn't call you out here
                                     to embarrass you, but I have to

                                        7                                  A-3661-19
                    say that I did notice when I
                    was going over the instruction,
                    which is only about an hour,
                    that it seemed like you were
                    just trying to stay awake.

JUROR NO. [FIVE]:   No, I was just—I was
                    absorbing everything, but I
                    was—

THE COURT:          Okay.

JUROR NO. [FIVE]:   I didn't miss anything, I can
                    assure you of that.

THE COURT:          Okay, that's what I wanted to
                    make sure of.

JUROR NO. [FIVE]:   Yes.

THE COURT:          Okay, because I did notice it
                    and I certainly didn't want to
                    call attention to about what I
                    noticed, but I just wanted to
                    make sure that you absolutely
                    heard things, because I—I
                    know sometimes people listen
                    with their eyes closed.

JUROR NO. [FIVE]:   That's normal, yes.

THE COURT:          But I wanted to make sure
                    because I wanted to make sure
                    you did hear everything. So do
                    you think you missed anything
                    about the instructions?

JUROR NO. [FIVE]:   Absolutely not.

                      8                               A-3661-19
            THE COURT:                Nothing at all. All right. And
                                      this is sometimes your habit to
                                      listen—

            JUROR NO. [FIVE]:         Yes.

            THE COURT:                — with your eyes closed?

            JUROR NO. [FIVE]:         Yes, uh-huh.

            THE COURT:                Okay. So there's nothing that
                                      you missed, you — you
                                      listened to everything intently
                                      in my instructions?

            JUROR NO. [FIVE]:         Yes.

            THE COURT:                Didn't miss a word.

            JUROR NO. [FIVE]:         No.

Based upon the voir dire of juror number five, the judge concluded that defense

counsel's failure to inquire whether this juror was attentive during summations

did not constitute deficient performance.

      As to defendant's claim of ineffectiveness of appellate counsel, the judge

determined that any arguments which may have been raised regarding the loss

of evidence, adverse inference charge, and issues regarding juror number five

lacked merit. Therefore, the judge found that defendant's appellate counsel was

not ineffective for failing to raise these arguments on direct appeal.




                                        9                                 A-3661-19
      However, the judge determined that defendant established a prima facie

case of ineffective assistance of counsel regarding his claim that his trial counsel

"did not provide him with adequate information and/or advice before he decided

not to testify" and ordered an evidentiary hearing limited to that issue. A

memorializing order was entered on November 8, 2019.

      At the January 10, 2020 evidentiary hearing, defendant was the sole

witness who testified. His trial counsel came to the courtroom the day of the

hearing, was granted permission by the judge to review defendant's file, but did

not testify. Defendant spoke first about wanting to testify at trial:

            PCR COUNSEL:              . . . when this case went to
                                      trial, did you testify on your
                                      own behalf?

            DEFENDANT:                No.

            PCR COUNSEL:              Did your attorney prepare you
                                      to testify on your own behalf?

            DEFENDANT:                No.

            PCR COUNSEL:              Did you want to testify at trial?

            DEFENDANT:                Yes.

            PCR COUNSEL:              And why is that?

            DEFENDANT:                To prove my innocence.




                                        10                                    A-3661-19
PCR COUNSEL:   Okay. Was there any other
               reason why you would've liked
               to have testified?

DEFENDANT:     On behalf that, you know,
               Plainfield Police lied about
               what happened actually that
               night of the situation of the
               robbery.

PCR COUNSEL:   Did you have anything to do
               with the robbery?

DEFENDANT:     No.

PCR COUNSEL:   Now, did there come a time
               when you ran away from
               officers?

DEFENDANT:     Yes.

PCR COUNSEL:   And why is that . . . why did
               you run?

DEFENDANT:     Well, I had —

PCR COUNSEL:   — if you had nothing to do
               with it?

DEFENDANT:     Well, I had a no-bail warrant at
               the time, a girlfriend that was
               three months pregnant and it
               was just, . . . between that it's
               just, you know, the no-bail
               warrant just automatically
               snapped in my mind and I just
               ran. And then when I realized
               why I ran, I stopped. But —

                11                                 A-3661-19
               and the story they made for
               trial and the . . . how they
               wrote it up it made me look
               like I was guilty of a robbery.

PCR COUNSEL:   Now, did you tell that to your
               trial attorney?

DEFENDANT:     I explained it to her many
               times.

PCR COUNSEL:   And notwithstanding that did
               . . . your attorney prepare you
               to testify on your own behalf?

DEFENDANT:     Not at all.

PCR COUNSEL:   Did your attorney tell you
               what types of questions
               counsel might ask you if you
               were to take the witness stand?

DEFENDANT:     Not at all.

....

PCR COUNSEL:   Did she prepare you for cross-
               examination?

DEFENDANT:     Not at all.

PCR COUNSEL:   Did she go over like practice
               questions?

DEFENDANT:     Not at all.

PCR COUNSEL:   . . . did you have like a little
               moot court scenario where she

                12                                A-3661-19
               kind of explained to you how
               things would go and ask you
               questions?

DEFENDANT:     No.

PCR COUNSEL:   Nothing like that.     Okay.
               Now, ultimately you said you
               did not testify.

DEFENDANT:     No.

PCR COUNSEL:   But if you wanted to, . . . then
               — why didn't you testify?

DEFENDANT:     Due to the fact of the — the
               officers physically, you know,
               beating me up.          And I
               explained that situation over
               and over to her. She felt
               though as that, you know, I
               should testify, but for some
               reason the — we had a seven-
               day hiatus from court during
               trial. And she came to see me
               the day before we went back to
               court and told me that if I
               brung the information in as far
               as the police beating me up,
               they was not going to allow me
               to get on the stand. They was
               going to object to anything
               that I brung up about the police
               physically attacking me.




                13                                A-3661-19
        On cross-examination, the prosecutor reviewed defendant's answers to

PCR counsel's questions about defendant not testifying at trial and provided him

with a copy of the trial transcript 1 to refresh his recollection:

              PROSECUTOR: So, [defense counsel], did in fact,
                          argue before this [c]ourt on your
                          behalf to allow you to testify to those
                          injuries, correct?

              DEFENDANT:         Yes.

              PROSECUTOR: And the [c]ourt would not allow you
                          to . . . testify [to] that, correct?

              DEFENDANT:         As far as what she said, yes.

              PROSECUTOR: So, based on that information
                          [defense counsel] to your testimony
                          here today did, in fact, (sic) have a
                          conversation with you about that you
                          couldn't testify to that, correct?

              DEFENDANT:         Yes.

              PROSECUTOR: And so, you wanted to testify to the
                          injuries. So, that was not viable.
                          And during direct examination you
                          also wanted to testify about that you
                          only ran because you had a warrant.
                          Is that correct?

              DEFENDANT:         Yes.



1
    The trial transcript was marked S-1 in evidence.

                                         14                               A-3661-19
PROSECUTOR: In fact, isn't it true that during the
            course of testimony, [defense
            counsel] was able to get out the facts
            that you had an active warrant for
            you?

DEFENDANT:        Yes.

      ...

PROSECUTOR: . . . Isn't it true that [defense counsel]
            during the course of her . . .
            summation, during the course of her
            opening          she    professed    your
            innocence?

DEFENDANT:        Yes.

      ...

PROSECUTOR: And with regards to your right to
            testify[,] [y]ou were instructed and
            questioned about that by Judge
            Caulfield. Is that correct?

DEFENDANT:        Yes.

     ...

PROSECUTOR: And you said, no, you did not want
            to testify. Isn't that correct?

DEFENDANT:        Yes.

PROSECUTOR: And during the course of that
            conversation with the [c]ourt while
            under oath, isn't it fair to say that you
            also said that you indicated that you

                         15                              A-3661-19
                                had enough time to speak with
                                [defense counsel] about this request.
                                Isn't that correct?

              DEFENDANT:        That's correct.

                    ...

              PROSECUTOR: At any point in time did [defense
                          counsel] refuse to let you testify?

              DEFENDANT:        No.

              PROSECUTOR: She . . . told you in her opinion that
                          it was not in your best interest to
                          testify. Is that correct?

              DEFENDANT:        Yes.

In response to a question asked by the judge, defendant answered that ultimately,

it was his decision not to testify.

         After considering defendant's testimony adduced at the PCR hearing, the

judge gave a thorough oral opinion on February 21, 2020, denying defendant's

petition alleging his trial counsel was ineffective for not having him testify at

trial.    Specifically, the judge explained that she did not find defendant's

testimony credible. The judge also discussed defendant's inconsistent testimony

and evasive answers to questions. In particular, the judge highlighted that

defendant "seemed to have absolutely no recollection of this court barring the

testimony, his potential testimony, about the officers allegedly assaulting him,

                                       16                                  A-3661-19
but he recalled, like it was yesterday — my conclusion, not his words - - about

[the prosecutor] and how she objected to the testimony."

      The judge also considered there was a "seven-day hiatus" between the

discussion about defendant testifying and resumption of the trial. Based upon

the observation of defendant's demeanor, including obstinance about answering

certain questions, the judge noted he "reluctantly" admitted that defense counsel

discussed defendant potentially testifying "periodically" during the trial.

Consequently, Judge Caulfield found that defendant's trial counsel was not

ineffective; defendant freely waived his right to testify; and no prejudice was

shown under the Strickland/Fritz test. 2 A memorializing order was entered.

This appeal followed.

      Defendant raises the following point for our consideration:

            POINT ONE

            THE PCR COURT IMPROPERLY DENIED
            DEFENDANT'S CLAIMS THAT HE RECEIVED
            INEFFECTIVE ASSISTANCE OF HIS TRIAL AND
            APPELLATE COUNSELS.

            A.   THE PREVAILING LEGAL PRINCIPLES
            REGARDING   CLAIMS  FOR  INEFFECTIVE
            ASSISTANCE OF COUNSEL, EVIDENTIARY


2
  Strickland v. Washington, 466 U.S. 668 (1984); State v. Fritz, 105 N.J. 42,
(1987).

                                      17                                   A-3661-19
            HEARINGS AND PETITIONS                   FOR     POST-
            CONVICTION RELIEF.

            B. TRIAL COUNSEL WAS INEFFECTIVE FOR
            DENYING DEFENDANT HIS RIGHT TO TESTIFY
            IN HIS OWN DEFENSE.

            C. TRIAL COUNSEL WAS INEFFECTIVE FOR
            FAILING TO REQUEST AN ADVERSE INFERENCE
            INSTRUCTION ON LOST OR DESTROYED
            EVIDENCE.

            D. TRIAL COUNSEL WAS INEFFECTIVE FOR
            FAILING TO REQUEST A MORE EXTENSIVE
            VOIR DIRE OF A JUROR WHO APPEARED TO BE
            SLEEPING.

            E.    APPELLATE    COUNSEL    PROVIDED
            DEFENDANT WITH INEFFECTIVE ASSISTANCE.

                                       II.

      As our Supreme Court has reaffirmed, "[t]o prevail on a claim of

ineffective assistance of counsel, a defendant must . . . show both: (1) that

counsel's performance was deficient, and (2) that the deficient performance

prejudiced the outcome." State v. Pierre-Louis, 216 N.J. 577, 579 (2014) (citing

Strickland, 466 U.S. at 687; Fritz, 105 N.J. at 58). Under that test, a defendant

must prove (1) "counsel made errors so serious that counsel was not functioning

as the 'counsel' guaranteed the defendant by the Sixth Amendment," and (2) "the




                                      18                                   A-3661-19
deficient performance prejudiced the defense." Strickland, 466 U.S. at 687; see

also Fritz, 105 N.J. at 58.

      We have considered defendant's arguments raised in this appeal in view

of the record, the applicable legal principles, and our deferential standards of

review, and conclude his contentions lack sufficient merit to warrant further

discussion in a written opinion. R. 2:11-3(e)(2). We discern no legal basis to

disturb Judge Caulfield's factual findings in her written decision attached to her

November 8, 2019 order, or her February 21, 2020 oral decision. Based on these

findings, we reject defendant's arguments and affirm substantially for the

reasons expressed by Judge Caulfield. We add the following brief remarks.

      Turning first to the issues raised by defendant that were decided without

an evidentiary hearing, we "conduct a de novo review of both the factual

findings and legal conclusions of the PCR court." State v. Blake, 444 N.J. Super.

285, 294 (App. Div. 2016) (quoting State v. Harris, 181 N.J. 391, 421 (2004)).

Here, we conclude that defendant did not overcome the strong presumption that

trial counsel rendered adequate assistance, and his counsel "exercise[d]

reasonable professional judgment."      Strickland, 466 U.S. at 690.     Further,

because prejudice is not presumed, defendant must demonstrate how specific

errors by counsel undermined the reliability of the proceeding. State v. Drisco,



                                       19                                   A-3661-19
355 N.J. Super. 283, 290 (App. Div. 2002) (citing United States v. Cronic, 466

U.S. 648, 659 (1984)).

      The judge correctly found that trial counsel effectively raised the issues

regarding return of the victim's wallet and Attorney General guidelines on

evidence before the jury during the officers' testimony and her summation. No

evidentiary hearing was required on this issue. Moreover, no adverse inference

charge was necessitated.

      Our Supreme Court has defined the adverse inference charge in the

criminal context to be

            analogous to the spoliation inference which may be
            drawn when evidence has been concealed or destroyed
            in civil cases. The spoliation inference[,] like the
            adverse[]inference charge[,] allows a jury in the
            underlying case to presume that the evidence the
            spoliator destroyed or otherwise concealed would have
            been unfavorable to him or her.

            [State v. Dabas, 215 N.J. 114, 140 n.12 (2013) (internal
            citation and quotation marks omitted.)]

      Here, defendant argues his trial counsel was ineffective for failing to

request an adverse inference instruction because the police returned the victim's

wallet and cellular phone to him. We disagree. As noted by the judge, the

property was inventoried, and Officer Martina testified he considered it

"normal" to return property to a victim. Clearly, there was no bad faith or

                                      20                                   A-3661-19
constitutional violation, and the judge properly found trial counsel was not

deficient in failing to request an adverse inference charge.         The judge's

determination that one officer was newly hired and unfamiliar with the guideline

and the other officer's understanding that it was appropriate to return the wallet

to the victim was based upon substantial credible evidence in the record. No

bad faith was shown by defendant, and he was not prejudiced.

      As to the voir dire of juror number five, the questioning by the judge was

extensive. The record further reflects the thorough and careful questioning of

the juror by the judge, outside the presence of the rest of the jury. There is no

basis in the record to support defendant's assertion that juror number five was

"dozing off" during defense counsel's summation and when the jury charge was

given. The juror confirmed he "didn't miss anything," and we discern no basis

to disturb the judge's decision to allow him to continue to serve. Nor is there

any proof in the record that juror number five actually fell asleep during defense

counsel's summation or reading of the jury charge.

      As the judge astutely pointed out in her written opinion:

            All right, counsel. This has happened before and,
            frankly, I'm satisfied by the juror's responses. You
            know, I cannot tell you I saw him nodding. When I see
            nodding sometimes people actually are starting to fall
            asleep and they nod several times and then their head is
            — their chin is rested on their chest. I did not see that.

                                       21                                   A-3661-19
            I just want the record to [be] crystal clear, but I did
            notice what I restated on the record. I'm not going to
            repeat it. But the juror, I mean, he responded and said
            he listened to everything. He said he was closing his
            eyes but he was concentrating. I don't want to repeat
            what he just said[.]

Therefore, we conclude the judge took immediate corrective measures in

response to trial counsel's comments about the juror being inattentive. The judge

did not mistakenly exercise her discretion, and trial counsel was not ineffective

because she objected to what she perceived to be an inattentive juror. The

integrity of the process was maintained. See, e.g., State v. Reevey, 159 N.J.

Super. 130, 133-34 (App. Div. 1978).

      To obtain a new trial based on ineffective assistance of appellate counsel,

a defendant must establish that appellate counsel failed to raise an issue that

would have constituted reversible error on direct appeal. State v. Echols, 199

N.J. 344, 361 (2009).     Appellate counsel will not be found ineffective if

counsel's failure to appeal the issue could not have prejudiced the defendant

because the appellate court would have found either, that no error had occurred

or that it was harmless. State v. Reyes, 140 N.J. 344, 364 (1995); see also Harris,

181 N.J. at 499. Consequently, appellate counsel is not required to raise every

possible issue and need only raise issues that have a reasonable possibility of

success. State v. Gaither, 396 N.J. Super. 508, 515-16 (App. Div. 2007); see

                                       22                                    A-3661-19
also State v. Morrison, 215 N.J. Super. 540, 549 (App. Div. 1987) (noting

"appellate counsel does not have a constitutional duty to raise every

nonfrivolous issue requested by the defendant").

      After reviewing the voluminous record, and for the reasons stated in Judge

Caulfield's cogent written opinion, we are satisfied that defendant failed to prove

ineffective assistance of appellate counsel. Again, return of the victim's wallet

and cellular phone may not have revealed third-party fingerprints and exculpated

defendant. Saliently, as the judge highlighted, ". . . the fact remains that such

evidence was found in defendant's possession at the time he was arrested." The

victim clearly testified at trial "that the person who attacked him was the person

who took his wallet and cell[ular] phone."

      We conclude that appellate counsel was not deficient in failing to raise

ineffective assistance of trial counsel on the spoliation of evidence, adverse

inference charge, or concerns about juror number five in the direct appeal

because these claims are more appropriately brought by way of PCR. State v.

Preciose, 129 N.J. 451, 460 (1992). Saliently, defendant failed to show the

outcome would have been different but for the errors he alleged. Id. at 463-64

(quoting Strickland, 466 U.S. at 694).




                                         23                                  A-3661-19
      Under these circumstances, defendant was not entitled to an evidentiary

hearing as to his claims of spoliation of evidence, failure to request an adverse

inference charge, the voir dire of juror number five, or ineffectiveness of

appellate counsel. Id. at 461; see also R. 3:22-10.

      We also reject defendant's contention that the judge erred in denying his

PCR claim that he was prejudiced by trial counsel depriving him of his right to

testify at trial following the evidentiary hearing. We generally defer to a PCR

judge's factual findings resulting from a plenary hearing when they are based on

"adequate, substantial and credible evidence." Harris, 181 N.J. at 415. See State

v. Locurto, 157 N.J. 463, 470-71 (1999). When addressing issues of credibility,

we recognize that a trial judge has the unique "opportunity to hear and see the

witnesses and to have the 'feel' of the case." State v. Johnson, 42 N.J. 146, 161

(1964).

      For mixed questions of law and fact, we will uphold "the supported factual

findings of the trial court, but review de novo the . . . application of any legal

rules to such factual findings." Harris, 181 N.J. at 416 (citation omitted); State

v. Williams, 342 N.J. Super. 83, 92-93 (App. Div. 2001). The standard of review

on questions of law raised in a PCR petition is de novo. Harris, 181 N.J. at 415.




                                       24                                   A-3661-19
      Defendant argues his trial counsel was ineffective by convincing him not

to testify. Criminal defendants have a constitutional right to testify on their own

behalf. State v. Bey, 161 N.J. 233, 269 (1999). A defendant's decision whether

to testify in a criminal case is an important strategic or tactical decision to be

made by a defendant with the advice of counsel. State v. Coon, 314 N.J. Super.

426, 435 (App. Div. 1998).

            [I]t is the responsibility of a defendant's counsel . . . to
            advise defendant on whether to testify and to explain
            the tactical advantages or disadvantages of doing so or
            not doing so.        Counsel's responsibility includes
            advising a defendant of the benefits inherent in
            exercising that right and the consequences inherent in
            waiving it. . . . [C]ounsel's failure to do so will give
            rise to a claim of ineffectiveness of counsel.

            [Bey, 161 N.J. at 270 (quoting State v. Savage, 120 N.J.
            594, 630-31 (1990)).]

      Claims involving the denial of a defendant's right to testify are evaluated

under the Strickland test. Id. at 271. During the PCR hearing, the judge

questioned defendant extensively about his decision not to testify. Defendant

told the judge he spoke to trial counsel "periodically" about testifying and

contradicted himself by also stating he only spoke to counsel the day before the

trial resumed after a break. Further, defendant testified that when he advised

his trial counsel that he wanted to testify, she replied "sure."           Thus, by


                                       25                                     A-3661-19
defendant's own admission, trial counsel advised him of the advantages and

disadvantages of testifying, and he voluntarily and knowingly waived his right

to testify. We also note that during the trial, the judge questioned defendant

directly, under oath, and reviewed with him on the record the ramifications of

his decision not to testify. The judge found defense counsel's decision not to

have defendant testify to be sound trial strategy based upon substantial credible

evidence in the record.

      Defendant's remaining arguments—to the extent we have not addressed

them—lack sufficient merit to warrant any further discussion in a written

opinion. R. 2:11-3(e)(2).

      Affirmed.




                                      26                                   A-3661-19